Eldridge, Judge.
In Grain Dealers Mut. Ins. Co. v. Pat’s Rentals, 269 Ga. 691 (505 SE2d 729) (1998), the Supreme Court reversed the portion of this Court’s opinion in Grain Dealers Mut. Ins. Co. v. Pat’s Rentals, 228 Ga. App. 854 (492 SE2d 702) (1997), finding that punitive damages arising out of the claims for negligent hiring and retention were covered under Grain Dealers Mutual Insurance Company’s policy of insurance. Therefore, we vacate that portion of our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment reversed.


Ruffin, J, and Senior Appellate Judge Harold R. Banke concur.